       Case 2:18-cv-03415-JCZ-JVM Document 36 Filed 11/07/18 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

EVELYN MEJIA,                                *           CIVIL ACTION NO. 2:18-cv-03415
                                             *
                        Plaintiff,           *           JUDGE JAY C. ZAINEY
                                             *
      VERSUS                                 *           MAGISTRATE JANICE VAN
                                             *           MEERVELD
                                             *
AMERICAN EXPRESS TRAVEL RELATED              *
SERVICES COMPANY, INC.                       *
                                             *
                        Defendant.           *
******************************************** *

                    JOINT MOTION TO DISMISS WITH PREJUDICE

        NOW INTO COURT, through undersigned counsel, come Plaintiff Evelyn Mejia and

defendant American Express Travel Related Services Company, Inc., who respectfully submit to

this Honorable Court that they wish to dismiss this matter with prejudice, each side to bear its

own costs, as this matter has been amicably resolved.

        Respectfully submitted, this 7th day of November, 2018.


McGLINCHEY STAFFORD, PLLC                           BEAUMONT COSTALES LLC


s/Melissa H. Harris                                 /s/Jonathan Mille Kirkland
Daniel T. Plunkett, T.A. (# 21822)                  Roberto Luis Costales (#33696)
Melissa H. Harris (# 33573)                         William H. Beaumont (#33005)
Pan American Life Center                            Jonathan Mille Kirkland (#37937)
601 Poydras Street, 12th Floor                      3801 Canal Street, Suite 207
New Orleans, LA 70130                               New Orleans, LA 70119
Phone (504) 586-1200                                Telephone: (504) 534-5005
Facsimile (504) 596-2800                            Facsimile: (504) 272-2956
E-Mail: dplunkett@mcglinchey.com                    Attorneys for Plaintiff
mharris@mcglinchey.com
Attorneys for Defendant American Express
Travel Related Services Company, Inc.




2186143.1                                      1
       Case 2:18-cv-03415-JCZ-JVM Document 36 Filed 11/07/18 Page 2 of 2




                                  CERTIFICATE OF SERVICE

            I hereby certify that on November 7, 2018 a copy of the foregoing pleading was filed

electronically with the Clerk of Court using the CM/ECF system. Notice of this filing will be

sent to counsel for all parties by operation of the court’s electronic filing system.



                                                       s/Melissa H. Harris
                                                       MELISSA H. HARRIS




2186143.1
